Case 1:19-cv-00302-MN-JLH Document 137 Filed 08/12/20 Page 1 of 5 PageID #: 3144




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  EVERTZ MICROSYSTEMS LTD.,                   )
                                              )
                        Plaintiff,            )
                                              )
               v.                             )   C.A. No. 19-302 (MN) (JLH)
                                              )
  LAWO INC., LAWO NORTH AMERICA               )
  CORP., and LAWO AG,                         )
                                              )
                        Defendants.           )

                                     MEMORANDUM OPINION

 Jonathan A. Choa, Alan Silverstein, POTTER ANDERSON & CORROON LLP, Wilmington, DE; Binal
 J. Patel, Erik S. Maurer, Brian T. Apel, BANNER & WITCOFF, LTD., Chicago, IL; Joshua L.
 Davenport, BANNER & WITCOFF, LTD., Washington, D.C. – Attorneys for Plaintiffs

 R Touhey Myer, OFFIT KURMAN, P.A., Wilmington, DE; Gregory Grissett, Joseph Mathew, OFFIT
 KURMAN, P.A., Plymouth Meeting, PA; Ted Semaya, Steven Thal, Alexander Mirkin, OFFIT
 KURMAN, P.A., New York, NY; Michael Hogan, OFFIT KURMAN, P.A., Philadelphia, PA –
 Attorneys for Defendants.




 August 12, 2020
 Wilmington, Delaware
Case 1:19-cv-00302-MN-JLH Document 137 Filed 08/12/20 Page 2 of 5 PageID #: 3145




 NOREIKA, U.S. DISTRICT JUDGE

        On July 10, 2020, Magistrate Judge Hall issued an Order (“the Order”) (D.I. 121) denying

 Plaintiff Evertz Microsystems, Inc.’s (“Evertz”) Motion for Leave to file a second amended

 complaint. (See D.I. 107 & 111). On July 24, 2020, Evertz filed objections to the Order.

 (D.I. 127). For the reasons set forth below, Evertz’s objections are OVERRULED and the Order

 is ADOPTED. Evertz’s motion for leave to file a second amended complaint is DENIED.

 I.     LEGAL STANDARD

        Objections to a Magistrate Judge’s ruling on a non-dispositive motion are subject to a

 “clearly erroneous and contrary to law” standard of review, pursuant to 28 U.S.C. § 636(b)(1)(A)

 and Federal Rule of Civil Procedure 72(a). Under a “clearly erroneous” standard, the Court will

 only set aside findings when it is “left with the definite and firm conviction that a mistake has been

 committed.” Green v. Fornario, 486 F.3d 100, 104 (3d Cir. 2007) (internal quotation marks

 omitted). A Magistrate Judge’s order is contrary to law only “when the magistrate judge has

 misinterpreted or misapplied the applicable law.” Doe v. Hartford Life & Accident Ins., Co.,

 237 F.R.D. 545, 548 (D.N.J. 2006); see also Eisai Co., Ltd. v. Teva Pharm. USA, Inc., 629 F. Supp.

 2d 416, 424 (D.N.J. 2009) (“[A] magistrate judge’s decision typically is entitled to deference . . .

 [while] a magistrate judge’s legal conclusions on a non-dispositive motion will be reviewed de

 novo . . . .” (internal quotation marks omitted)).

        A motion for leave to amend is a non-dispositive motion. Cont’l Cas. Co. v. Dominick

 D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998). Thus, the Court “must accept the factual

 determination of the fact finder unless that determination ‘either (1) is completely devoid of

 minimum evidentiary support displaying some hue of credibility, or (2) bears no rational
Case 1:19-cv-00302-MN-JLH Document 137 Filed 08/12/20 Page 3 of 5 PageID #: 3146




 relationship to the supportive evidentiary data.’” Haines v. Liggett Grp. Inc., 975 F.2d 81, 92 (3d

 Cir. 1992) (quoting Kraznov v. Dinan, 465 F.2d 1298, 1302 (3d Cir. 1972)).

 II.    DISCUSSION

        Evertz objects to the Order on two grounds: (1) that Judge Hall’s finding that “Evertz has

 not demonstrated that th[e] information [forming the basis for its indirect infringement claims] was

 received after the deadline for amending pleadings” is clearly erroneous and (2) that Judge Hall

 “misapplied or misinterpreted the law” in concluding that “Evertz has failed to meet its burden to

 demonstrate good cause.” (D.I. 127 at 2, 5).

        A.         Evertz’s First Objection

        The entirety of Evertz’ first objection is premised on the argument that Evertz’s indirect

 infringement claims are based on new facts obtained from discovery occurring after the pleadings

 deadline and, thus, Judge Hall’s purported “finding” that “Evertz has not demonstrated that th[e]

 information [forming the basis for its indirect infringement claims] was received after the deadline

 for amending pleadings” is wrong. Evertz, however, ignores the entirety of what the judge stated,

 including that:

        [a]lthough Evertz says that it discovered the basis for its indirect infringement claim
        sometime during discovery, Evertz has not demonstrated that this information was
        received after the deadline for amending pleadings or if it received it after that
        deadline, but upon receipt of the information, it acted diligently in moving to
        amend.

 (D.I. 135, Ex. A at 13) (emphasis added).

        The emphasized words – which were left out by Evertz in its objections – contemplate the

 receipt of necessary information after the amendment deadline. Moreover, on the next page of the

 transcript, Judge Hall referred to the October 2019 production of core technical documents and the

 information gleaned in February 2020, further clarifying that she understood that certain

 information had been produced or obtained after the October 17, 2019 amendment deadline.


                                                  2
Case 1:19-cv-00302-MN-JLH Document 137 Filed 08/12/20 Page 4 of 5 PageID #: 3147




 (D.I. 135, Ex. A at 14). Thus, the Court cannot agree that the portion of the Order subject to

 Evertz’ first objection is “completely devoid of minimum evidentiary support” or “bears no

 rational relationship” to the evidence and arguments made. Evertz’s first objection is therefore

 overruled.

        B.      Evertz’s Second Objection

        The proposed amendment comes long after the amendment date set in the Scheduling

 Order. And thus, the Order properly began with an analysis under Rule 16(b)(4), which provides

 that “[a] schedule may be modified only for good cause and with the judge’s consent.” FED. R.

 CIV. P. 16(b)(4); see also WebXchange Inc. v. Dell Inc., 2010 WL 256547, at *2 (D. Del. Jan. 20,

 2010) (“After a pleading deadline has passed, the Third Circuit requires a showing of good cause

 in order to amend.” (citing E. Minerals & Chemicals Co. v. Mahan, 225 F.3d 330, 340 (3d Cir.

 2000))).

        Good cause “turns on the diligence of the movant.” Bigband Networks, Inc. v. Imagine

 Commc’ns, Inc., No. 07-351 (JJF), 2010 WL 2898286, at *2 (D. Del. July 20, 2010) (citing

 Roquette Freres v. SPI Pharma, Inc., C.A. No. 06-540 (GMS), 2009 WL 1444835, at *4 (D. Del.

 May 21, 2009). Evertz contends that “diligence” need only be shown prior to the amendment

 deadline in the scheduling order. This, however, appears to be an argument that Evertz did not

 make to Judge Hall. The Court will not hear arguments made for the first time in objections to an

 order when those objections could have (and should have) been made in connection with the

 motion referred to the Magistrate Judge. See October 8, 2013 Standing Order for Objections Filed

 Under FED. R. CIV. P. 72 (“Any party filing objections with a District Judge to a Magistrate Judge’s

 order, ruling or recommended disposition must include, along with the objections, a written

 statement either certifying that the objections do not raise new legal/factual arguments, or




                                                  3
Case 1:19-cv-00302-MN-JLH Document 137 Filed 08/12/20 Page 5 of 5 PageID #: 3148




 identifying the new arguments and describing the good cause for failing to previously raise the

 new legal/factual arguments before the Magistrate Judge.”). Evertz has not established that good

 cause exists to allow it to raise new arguments in its objections – particularly this new argument

 that it need only show diligence prior to the amendment deadline. Evertz’s second objection is

 therefore overruled.

 III.   CONCLUSION

        For the reasons stated above, the Evertz’s objections to the Order are OVERRULED and

 the Order is ADOPTED.




                                                 4
